Citation Nr: 0833594	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  98-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1976 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which denied the benefit sought on appeal.

In a November 2000 Board decision, the Board reopened the 
veteran's claim of entitlement to service connection for 
diabetes and then denied the claim on the merits.

The veteran subsequently appealed the November 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in April 2001, vacated the Board's 
November 2000 decision with respect to the claim of 
entitlement to service connection for diabetes

In June 2003, the Board remanded the case for further 
development.  Thereafter, jurisdiction was transferred to the 
RO in Roanoke, Virginia.

In a February 2006 Board decision, the Board again denied 
entitlement to service connection for diabetes.  The veteran 
appealed this decision to the Court, which issued a 
memorandum decision in January 2008, affirming the denial of 
an increased disability rating for the veteran's thumb injury 
and vacating and remanding to the Board denial of entitlement 
to service connection for diabetes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.






REMAND

Upon the directive of the Court, the Board finds that a 
remand is necessary in this matter in order to schedule the 
veteran for a new examination by an endocrinologist.

In its Memorandum Decision, the Court found that the 
directives of the June 2003 Board remand had not been met. 
See Memorandum Decision, page 10.

In the June 2003 remand, the Board instructed:

The veteran should be afforded a VA examination 
by an endocrinologist to determine the nature, 
severity, and etiology of the veteran's 
diabetes. Any and all indicated evaluation, 
studies, and tests deemed necessary by the 
examiner should be accomplished, including 
obtaining information as to the veteran's 
medical history. The examiner is then requested 
to review all pertinent records associated with 
the claims file and offer an opinion as to 
whether the veteran's diabetes is causally or 
etiologically related to the veteran's period of 
service or had it onset within one year of 
service. The examiner is requested to report 
complaints and clinical findings in detail and 
the basis for the examiner's opinion should be 
fully explained with reference to pertinent 
evidence in the record. Since it is important 
"that each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2002), the 
claims file must be made available to the 
examiner for review in connection with the 
examination. The examiner should be provided a 
full copy of this remand, and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder.

In February 2004, a VA examination was conducted. The veteran 
reported that while in-service he experienced a sore on his 
foot that was not healing and blurred vision, not corrected 
with glasses. The veteran reported being diagnosed with type 
2 diabetes mellitus in 1994. The examiner diagnosed the 
veteran with type 2 insulin requiring diabetes. The examiner 
stated that the veteran's diabetes was more likely than not 
due to his active duty in service. The examiner further 
stated that it was his understanding that the veteran claimed 
he had diabetes prior to 1994 and a diagnosis should have 
been made earlier.

In a July 2004 addendum to the February 2004 VA examination, 
the examiner stated that based on a February 1995 treatment 
note from Dr. AS, it appeared the veteran's onset of diabetes 
was October 1993. The VA examiner opined that even though 
diabetes may have been present prior to that point, there was 
no biochemical findings to support it and from the point of 
the medical records this appeared to be the approximate time 
of the confirmation of the diagnosis. The examiner opined the 
veteran's active duty in the service did not appear to have a 
significant role in development of the diabetes. 

In its Memorandum Decision, the Court stated that the claim 
of entitlement to service connection for diabetes must be 
remanded to either provide the veteran with a medical 
examination that complies with the Court order, or seek 
clarification from the VA examiner who conducted the prior 
examination as to whether the condition had its onset within 
one year of his discharge from service. See Memorandum 
Decision, page 10.

As the above examiner has twice given opinions that do not 
address the instructions in the Board's remand, the Board 
instructs the RO to schedule a new VA examination for the 
veteran with a different endocrinologist.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and invite him to submit any additional 
evidence from medical  care providers 
who have treated him for diabetes. The 
RO/AMC should then obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already in the claims file. The RO/AMC 
should ensure that all VA medical 
treatment records are associated with 
the file. 

2.	The RO/AMC, after waiting an 
appropriate time period for the veteran 
to respond, shall schedule the veteran 
for a VA examination by an 
endocrinologist. The purpose of the 
examination is to determine whether the 
veteran's diabetes had its onset 
[during, or] within one year of his 
discharge from service. See Memorandum 
Decision, page 10.

The following considerations will 
govern the examination:

a. The claims folders, including all 
medical records, and in particular, the 
veteran's service treatment records, and 
a copy of this remand, will be reviewed 
by the examiner. The examiner must 
acknowledge receipt and review of the 
claims folders, the medical records 
obtained, and a copy of this remand.

b. If deemed appropriate by the examiner, 
the veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. The examiner is to 
specifically address in his conclusion 
the issue contained in the purpose of the 
examination, as noted above. If the 
examiner is unable to render an opinion 
without resort to speculation, he or she 
should so state. 

3.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

No action is required of the veteran until further notice is 
obtained. However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development directed by the 
RO, is necessary for a comprehensive and correct adjudication 
of his claim. 38 C.F.R. 
§ 3.655(b). The veteran's cooperation in the RO's efforts is 
both critical and appreciated. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




